HUSKINS, Justice.
The case on appeal contains no assignments of error. In the brief, defense counsel states that he is unable to find prejudicial error but has perfected the appeal to the end that this Court may examine the entire record.
The appeal itself is considered an exception to the judgment and presents for review any error appearing on the face of the record proper. State v. Cox, 281 N.C. 131, 187 S.E. 2d 785 (1972); State v. Elliott, 269 N.C. 683, 153 S.E. 2d 330 (1967). Unless error appears on the face of the record proper, the judgment will be sustained. State v. Bumgarner, 283 N.C. 388, 196 S.E. 2d 210 (1973); State v. Williams, 268 N.C. 295, 150 S.E. 2d 447 (1966).
Ordinarily, the record proper in criminal cases consists of (1) the organization of the court, (2) the charge (information, warrant or indictment), (3) the arraignment and plea, (4) the verdict, and (5) the judgment. State v. Tinsley, 279 N.C. 482, 183 S.E. 2d 669 (1971); State v. McClain, 282 N.C. 357, 198 S.E. 2d 108 (1972).
A careful examination of the record proper reveals no error. Evidence of defendant’s guilt is overwhelming. In the trial, verdict and judgment we find
No. error.